EXHIBIT 10.1

 

TRANSITIONAL SERVICES AGREEMENT

 

THIS TRANSITIONAL SERVICES AGREEMENT (this “Agreement”) is entered into as of
October 1, 2004 (the “Execution Date”), by and between TXU Gas Company LP (“TXU
Gas”) and Atmos Energy Corporation (“Atmos Energy”). TXU Gas and Atmos Energy
are referred to collectively as the “Parties” and individually as a “Party”.

 

WHEREAS, the Parties desire that TXU Gas continue to provide the services set
forth in this Agreement to Atmos Energy for a transition period after the
Execution Date.

 

NOW, THEREFORE, in consideration of the foregoing, the Parties agree as follows:

 

ARTICLE I

SERVICES

 

1.1 The Services. TXU Gas shall provide or cause to be provided to Atmos Energy
the Services set forth in Schedule 1. The Party providing or causing to be
provided the Services hereunder shall be referred to herein as the “Service
Provider” and the Party receiving such Services shall be referred to herein as
the “Service Recipient.”

 

1.2 Service Parameters. The Service Provider shall provide and the Service
Recipient shall accept the Services, to the extent, but only to the extent, that
such Services were provided (by the Service Provider or by employees transferred
to the Service Provider) immediately prior to the Execution Date, unless
otherwise mutually agreed by the Parties. The Service Provider shall only be
obligated to provide the Services under the personnel availability conditions
that such Services were provided by the Service Provider immediately prior to
the Execution Date. Furthermore, the Services will be available only for
purposes of supporting the conduct of business substantially in the manner it
was conducted immediately prior to the Execution Date, unless otherwise mutually
agreed by the Parties.

 

1.3 Impracticability. The Service Provider shall not be required to provide any
Service to the extent the performance of such Service (a) becomes impracticable,
in any material respect, as a result of a cause or causes outside the reasonable
control of the Service Provider, (b) would require the Service Provider to
violate any applicable laws, rules, or regulations, or (c) would result in the
breach of any agreement or other applicable contract existing on the Execution
Date.

 

1.4 Information to be Furnished to Service Provider. The Service Recipient
agrees to provide the Service Provider in a timely manner with information
necessary for, or reasonably requested by, the Service Provider to provide the
Services required to be provided by the Service Provider hereunder.

 

1.5 Additional Resources. In providing the Services, the Service Provider shall
not be obligated to (a) hire any additional employees, (b) maintain the
employment of any specific employee, or (c) purchase, lease or license any
additional equipment or materials.



--------------------------------------------------------------------------------

ARTICLE II

TERM AND TERMINATION

 

Term. The Services shall commence on the date this Agreement is executed and
continue for an initial term of one (1) year, and month to month thereafter
until canceled by either Party with at least thirty (30) days’ prior written
notice.

 

ARTICLE III

COMPENSATION

 

3.1 Charges For Services. The charge for each Service will be calculated upon
TXU Gas’ actual costs to provide such Service, provided that the total cost of
all Services provided hereunder, unless otherwise mutually agreed by the
Parties, will not exceed $26,000,000 for the initial term of one (1) year as set
forth in Section 2.1.

 

3.2 Payment Terms. The Service Provider shall bill the Service Recipient monthly
for all charges pursuant to this Agreement. Such bills shall be accompanied by
reasonable documentation supporting such charges. Such invoices shall be paid
within ten (10) days after receipt. Late payments shall bear interest at the
lesser of: (i) the Prime Rate as reported under “Money Rates” in the Wall Street
Journal plus 4%, or (ii) the maximum rate allowed by law. The Service Provider
may suspend its performance of this Agreement at any time, and for such time, as
undisputed charges due to the Service Provider remain outstanding more than
thirty (30) days after the receipt of any such invoice. The term of this
Agreement shall not be extended by the amount of time of any suspension under
this Section 3.2.

 

ARTICLE IV

GENERAL OBLIGATIONS; STANDARD OF CARE

 

4.1 Performance Standards. The Service Provider shall, to the extent applicable,
use its reasonable commercial efforts to provide the Services in accordance with
its policies, procedures, and practices in effect immediately prior to the
Execution Date and, in providing the Services, shall exercise the same degree of
care and skill as it exercises in performing similar services for itself.

 

4.2 DISCLAIMER OF WARRANTIES. EXCEPT AS OTHERWISE SET FORTH HEREIN, THE SERVICE
PROVIDER MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS, IMPLIED, OR STATUTORY,
INCLUDING BUT NOT LIMITED TO THE IMPLIED WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE, WITH RESPECT TO THE SERVICES OR OTHER
DELIVERABLES PROVIDED BY IT HEREUNDER.

 

4.3 Indemnification by the Service Recipient. With respect to the Services
provided under this Agreement, the Service Recipient shall indemnify, defend,
and hold harmless the Service Provider, as applicable, its officers, employees,
agents, and consultants from and against any and all liabilities that arise out
of, or result from, the provision of Services by the Service Provider in
accordance with this Agreement, other than liabilities arising solely from the
gross negligence or willful misconduct of the Service Provider or its agents or
employees. Additionally, each Party will maintain policies of insurance with
coverages, limits and deductibles that are reasonable and customary within the
industry.

 

2



--------------------------------------------------------------------------------

4.4 Good Faith Cooperation. The Parties will use good faith efforts to cooperate
with each other in all matters relating to the provision and receipt of the
Services.

 

4.5 Confidentiality. It is understood that from time to time in the performance
of this Agreement, that the Parties may receive, or have access to, confidential
or proprietary information of the other Party. As such, each Party agrees to
keep any such information confidential and not to disclose such confidential
information to third parties. Notwithstanding the forgoing, each Party will have
the right to make such disclosures, if any, to governmental agencies, courts of
law and to its affiliates, attorneys, auditors and accountants, as may be
reasonably necessary. In the event a Party is required to provide such
confidential information in a proceeding before a governmental agency or court
of law, then such Party will immediately notify the other Party, who may seek a
protective order or confidentiality agreement, whichever is applicable, and the
Party in possession of such confidential information will fully cooperate with
the other Party in such efforts. In the event a Party discloses such
confidential information to its affiliates, attorneys, auditors or accountants,
then such Party will nevertheless continue to have the obligation to protect
such confidential information of the other Party, and will remain liable for any
failure to do so.

 

ARTICLE V

RELATIONSHIP BETWEEN THE PARTIES

 

The relationship between the Parties established under this Agreement with
respect to Services provided is that of independent contractors, and neither
Party shall be deemed an employee, agent, partner, or joint venturer of or with
the other. The Service Provider will, subject to reimbursement pursuant to
Article III, be solely responsible for the payment of any employment-related
taxes, insurance premiums, or employment benefits in respect of the performance
of the Services by the Service Provider personnel under this Agreement.

 

ARTICLE VI

SUBCONTRACTORS

 

The Service Provider may engage one or more subcontractors to perform all or any
portion of its duties under this Agreement, provided that the Service Provider
remains responsible for the performance of each such subcontractor in accordance
with this Agreement, and the charges for the Services delegated to a
subcontractor shall be the lesser of (a) the amount charged by the subcontractor
or (b) the amount that would have been payable to the Service Provider under
Article III above if the Service Provider had provided such Services.

 

ARTICLE VII

FORCE MAJEURE

 

The Service Provider will be excused for any failure or delay in performing any
of its obligations under this Agreement if such failure or delay is caused by
Force Majeure. For the purposes of this Agreement, “Force Majeure” means any
circumstance or event beyond the

 

3



--------------------------------------------------------------------------------

reasonable control of the Party relying upon such event or circumstance,
including, without limitation: any act of God; any accident, explosion, fire,
ice, earthquake, lightning, tornado, hurricane, or other severe weather
condition or calamity; any civil disturbance, labor dispute, or labor or
material shortage or interruption; any sabotage or acts of terrorism; any acts
of a public enemy, uprising, insurrection, civil unrest, war, or rebellion; or
any action or restraint by court order or public or governmental authority or
lawfully established civilian authorities.

 

ARTICLE VIII

MISCELLANEOUS

 

8.1 Entire Agreement. This Agreement and the Schedule attached hereto constitute
the entire agreement between the Parties with respect to the subject matter
hereof and thereof and shall supersede all prior written and oral and all
contemporaneous oral agreements and understandings with respect to the subject
matter hereof and thereof.

 

8.2 Governing Law. This Agreement shall be governed and construed and enforced
in accordance with the laws of the State of Texas as to all matters, without
regard to principles of conflicts of laws that would require the application of
the law of another state.

 

8.3 Interpretation. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

 

8.4 Notices. Any notice, demand, offer, request, or other communication required
or permitted to be given by either Party pursuant to the terms of this Agreement
shall sent to the other Party’s address set forth below, and will be deemed to
be received: (i) when placed in the United States Mail, postage pre-paid, if
mailed; or (ii) when actually received, if delivered by any other means:

 

TXU Gas Company LP

 

Atmos Energy Corporation

1601 Bryan Street

 

1800 Three Lincoln Centre

42nd Floor

 

5430 LBJ Freeway

Dallas, Texas 75201

 

Dallas, Texas 75240

 

8.5 Assignability; Third-Party Beneficiaries. Neither Party may, directly or
indirectly, in whole or in part, whether by operation of law or otherwise,
assign or transfer this Agreement, without the other Party’s prior written
consent, which consent will not be unreasonably withheld; provided, however,
either Party may transfer its interests, rights and obligations under this
Agreement without consent to (i) any parent, (ii) any affiliate, (iii) any
individual, bank, trustee, company or corporation as security for any note,
notes, bonds or other obligations or securities of such assignor; or (iv) any
party that acquires all or substantially all of the transferring Party’s assets.
Each Party shall cause the transferee of any assets necessary for the provision
of any Services hereunder or of any documents or records to which either party
may be entitled to access hereunder to be bound by the terms of this Agreement
with respect thereto. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective legal representatives and permitted
successors and assigns, and nothing in this Agreement, express or implied, is
intended to confer upon any other person any rights or remedies of any nature
whatsoever under or by reason of this Agreement.

 

4



--------------------------------------------------------------------------------

8.6 Severability. If any term or other provision of this Agreement is determined
by a nonappealable decision by a court, administrative agency or arbitrator to
be invalid, illegal, or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby are not affected in any manner materially
adverse to either Party. Upon such determination that any term or other
provision is invalid, illegal, or incapable of being enforced, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in an acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the fullest extent
possible.

 

8.7 Failure Or Indulgence Not Waiver; Remedies Cumulative. No failure or delay
on the part of either Party hereto in the exercise of any right hereunder shall
impair such right or be construed to be a waiver of, or acquiescence in, any
breach of any representation, warranty, or agreement herein, nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or of any other right. All rights and remedies existing under
this Agreement are cumulative to, and not exclusive of, any rights or remedies
otherwise available.

 

8.8 Amendment. No change or amendment will be made to this Agreement except by a
written instrument signed on behalf of each of the Parties hereto.

 

8.9 Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same Agreement, and shall become
effective when one or more counterparts have been signed by each of the Parties
and delivered to the other Parties.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have signed this Transitional Services Agreement
effective as of the Execution Date.

 

TXU Gas Company LP By:   TXU Gas Management Company LLC,     Its General Partner

By:

 

/s/  MIKE McCALL

--------------------------------------------------------------------------------

Title:

 

President

--------------------------------------------------------------------------------

Atmos Energy Corporation

By:

 

/s/  J. PATRICK REDDY

--------------------------------------------------------------------------------

Title:

 

Senior Vice President and Chief Financial Officer

--------------------------------------------------------------------------------

 

6



--------------------------------------------------------------------------------

Schedule 1: Services

 

• Billing and Customer Information Services

 

  The processing of information and data for customer accounts, calculations,
preparation of bill print-ready files, and other   activities in support of
related processes.

 

• Bill Printing and Mailing

 

  The preparation of bills for mailing to customers and the mailing of bills
complete with inserts, where appropriate.

 

• Remittance Processing

 

  The collection and clearing of payments by customer account.

 

• Collections

 

  The process of providing support to collect funds from past due customer
accounts.

 

• Customer Care Services

 

  The handling of all customer communications.

 

• New Construction Management

 

  The process of working with contractors and builders to establish the
customer’s premises in the System (as defined below) and   schedule work orders
for gas underground and gas meter installation.

 

• Reporting

 

  Information reports as currently provided or available.

 

• Account Manager Services

 

  A single point of contact within TXU Gas or its designee for handling requests
from Atmos and providing information to Atmos.

 

• Software Services

 

  Normal quarterly updates of TXU Energy’s computer networks, software, and
databases used to provide Customer Services (the “System”), that have been
  transferred to Atmos Energy.

 

• System Changes

 

  Any changes to the System that are reasonably necessary to comply with
regulatory requirements applicable to the TXU Gas   assets transferred to Atmos
Energy.